DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 2/16/2021 have been entered.
2. Claims 1 and 21 have been amended.
3. Claim 20 is cancelled.
3. In view of Applicants amendments to claim 21 the 35 USC 112(b) rejection is withdrawn. The 35 USC 112(b) rejection of claim 20 is moot in view of Applicant cancelling claim 20.
4. In view of Applicants amendments to claim 1 and their arguments in view of the teachings of Green and Applicants amendments, the 35 USC 102 rejection is withdrawn. The art of record does not teaching using PdbU or TBP in a serum free in vitro composition.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Warren on 3/31/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 23-30 are cancelled.

In line 3 the acronym “TBP” has been replaced with the acronym “TPB”.

Conclusion
Claims 1-10, 12-19, 21 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632